 

Exhibit 10.2

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

H-CYTE, INC.

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

$[________________] [_________________, 2020]

 

FOR VALUE RECEIVED, H-Cyte, Inc., a Nevada corporation (“Maker”), promises to
pay to [PURCHASER] (“Holder”), the sum of [_____________] ($___________) (the
“Principal Balance”), together with simple interest from the date of this
Secured Convertible Promissory Note (this “Note”) on the unpaid Principal
Balance at a rate equal to 12% per annum (subject to Section 16 below), computed
on the basis of the actual number of days elapsed and a year of 365 or 366 days,
as the case may be. This Note is one of the “Notes” issued pursuant to the
Secured Convertible Note and Warrant Purchase Agreement, dated as of April [__],
2020 (as amended or supplemented, the “Purchase Agreement”) between Maker,
Holder and the other purchasers thereunder and the holders of other Notes are
sometimes referred to herein as “Holders”.

 

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:

 

1. Definitions. All capitalized terms used but not defined in this Note have the
meanings given to them in the Purchase Agreement.

 

2. Maturity Date. Unless this Note is converted under Section 8 or prepaid in
full pursuant to Section 4, the unpaid Principal Balance, together with any
accrued but unpaid interest under this Note, shall be due and payable by Maker
on October 31, 2020 (the “Maturity Date”).

 

3. Security. This Note is secured by the collateral of the Company pledged by
the Company to the Holders pursuant to that certain Security Agreement (as it
may be amended, the “Security Agreement”) dated as of the date hereof, among the
Company, the existing subsidiaries of the Company and the Lead Purchaser (as
agent for the Holders).

 

4. Prepayment. Except as provided in Section 8(b) with respect to a Sale of the
Company, this Note and all or any Principal Balance or interest hereunder may
not be prepaid by Maker without the prior written consent of the Lead Purchaser.

 

5. Notice of Sale of the Company. In the event that Maker takes any action to
approve or enter into any transaction constituting a Sale of the Company, Maker
shall provide Holder with at least ten (10) days’ prior written notice of the
anticipated closing date of such transaction. A “Sale of the Company” means (a)
the closing of the sale, transfer or other disposition, in a single transaction
or series of related transactions, or all or substantially all of the Maker’s
assets, (b) a transaction or series of related transactions in which a Person,
or a group of related Persons, acquires from stockholders of the Maker shares
representing more than fifty percent (50%) of the outstanding voting power of
the Maker; or (c) a transaction that qualifies as a “Deemed Liquidation Event”
as defined in the Certificate. For the avoidance of doubt, a transaction will
not constitute a “Sale of the Company” if its sole purpose is to change the
state of Maker’s incorporation or to create a holding company that will be owned
in substantially the same proportions by the persons who held Maker’s securities
immediately prior to such transaction.

 

   

 

 

6. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

 

(a) Failure to Pay. Maker fails to make any payment of principal or interest
when due under the terms of this Note; provided that a failure to pay the
Principal Balance and all accrued but unpaid interest at the Maturity Date shall
only constitute an Event of Default if such failure continues unremedied for a
period of ten (10) days following the Maturity Date after written notice from
the Lead Purchaser;

 

(b) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of Maker or of all
or a substantial part of the property of Maker, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
Maker or the debts of Maker under any bankruptcy, insolvency or other similar
law now or hereafter in effect are commenced and an order for relief entered or
such proceeding is not dismissed or discharged within ninety (90) days of such
commencement; or

 

(c) Voluntary Bankruptcy or Insolvency Proceedings. Maker (i) applies for or
consents to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) admits in writing
to its inability to pay its debts generally as they mature, (iii) makes a
general assignment for the benefit of its or any of its creditors, (iv) is
dissolved or liquidated, (v) commences a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consents to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it.

 

(d) Breach of Purchase Agreement. Any breach of or default under the Purchase
Agreement that remains uncured for ten (10) days after written notice from the
Lead Purchaser.

 

7. Rights of Holder upon Default. Upon the occurrence or existence of any Event
of Default (other than an Event of Default referred to in Sections 6(b) and
6(c)) and at any time thereafter during the continuance of such Event of
Default, Holder may, by written notice to Maker and with the prior written
consent of the Lead Purchaser, declare the outstanding Principal Balance,
together with accrued interest, to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived. Upon the occurrence or existence of any Event of
Default described in Sections 6(b) and 6(c), immediately and without notice, the
outstanding Principal Balance, together with accrued interest, shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived. In addition to the foregoing remedies, upon the occurrence or existence
of any Event of Default and at any time thereafter during the continuance of
such Event of Default, Holder may, with the prior written consent of the Lead
Purchaser, exercise any other right, power or remedy, either by suit in equity
or by action at law, or both. All of the rights, powers and remedies of Holder
shall be cumulative, and may be exercised independently, concurrently or
successively in Holder’s sole discretion. No waiver by Holder of any default
shall operate as a waiver of any other default or of the same default on a
future occasion. No delay or omission on the part of Holder in exercising any
right or remedy shall operate as a waiver thereof and no single or partial
exercise by Holder of any right or remedy shall preclude any other or future
exercise thereof or the exercise of any other right or remedy.

 

 2 

 

 

8. Conversion.

 

(a) Mandatory Conversion Upon Qualified Financing Closing. If any and all
amounts due hereunder are not paid in full on or before the Qualified Financing
Closing, concurrently with the Qualified Financing Closing and subject to the
terms and conditions set forth herein, the entire Principal Balance of this
Note, together with any accrued and unpaid interest thereon, shall automatically
convert into fully paid and non-assessable shares (rounded up to the nearest
whole share) of the series of preferred stock of Maker issued pursuant to such
Qualified Financing (the “New Securities”), such conversion in each case to
occur concurrently with the Qualified Financing Closing. The number of shares of
New Securities to be issued to Holder upon conversion of this Note pursuant to a
Qualified Financing shall be equal to the product of (x) the Conversion Multiple
and (y) the quotient obtained by dividing the entire Principal Balance of this
Note, together with any accrued and unpaid interest thereon, as of the date of
conversion, by the Conversion Price. The “Conversion Multiple” shall be equal to
one (1), provided, that upon the occurrence of a Purchaser Subscription Default
with respect to the Holder, the Conversion Multiple under this Note shall be
automatically reduced to one-half (0.5) and instead of converting into the
shares of New Securities in connection with such Qualified Financing, the Note
shall convert into shares of Common Stock. The “Conversion Price” shall be equal
to the lesser of (i) the price per share paid by the investors in such Qualified
Financing for such New Securities (which are purchased for cash and not through
conversion of Notes) and (ii) the price per share obtained by dividing (x)
$3,000,000 by (y) the number of Fully-Diluted Shares outstanding immediately
prior to the Qualified Financing Closing. “Fully-Diluted Shares” means all
outstanding shares of capital stock of the Maker, assuming (A) the conversion of
all convertible preferred stock and the conversion or exercise of warrants,
options and all other securities convertible into or exercisable for shares of
capital stock in the Maker (other than the Notes) regardless of whether such
convertible securities are “in the money”, and (B) the issuance of all shares of
capital stock reserved for issuance under any equity plan of the Maker,
including any additional stock reserved in connection with the Qualified
Financing. The issuance of any New Securities pursuant to the conversion of the
Note in connection with the Qualified Financing shall be upon and subject to the
same terms and conditions applicable to the New Securities sold in the Qualified
Financing.

 

(b) Conversion or Repayment Upon a Sale of the Company.

 

(i) In the event of a Sale of the Company prior to the Qualified Financing
Closing or the Maturity Date, the Holder shall be entitled, at the election of
the Holder, either (A) to receive payment of the outstanding Principal Balance
of, together with any accrued and unpaid interest thereon, this Note as of the
initial closing of the Sale of the Company, in such form of consideration as is
paid to the Maker’s shareholders in such Sale of the Company, or (B) to convert
the outstanding Principal Balance together with any accrued and unpaid interest
thereon, immediately prior to the closing of the Sale of the Company, into the
number of shares of the Company’s Series D Preferred Stock, par value $0.001 per
share (the “Series D Preferred Stock”) as is equal to the product of (x) two (2)
and (y) the quotient obtained by dividing the outstanding Principal Balance and
unpaid interest on this Note as of the date of conversion by the Sale Conversion
Price. “Sale Conversion Price” means a price per share equal to the lesser of
(x) 75% of the gross per-share consideration a holder of Series D Preferred
Stock (excluding for purposes of this calculation any holders receiving shares
of Series D Preferred Stock upon conversion of their Notes immediately prior to
such Sale of the Company event) receives or is deemed to have received with
respect to each such share of Shares D Preferred Stock in such Sale of the
Company (assuming the Series D Preferred Stock did not convert into shares of
Common Stock in connection with such Sale of the Company) and (y) the price per
share obtained by dividing (I) $3,000,000 by (II) the number of Fully-Diluted
Shares outstanding immediately prior to the closing of the Sale of the Company,
such conversion in each case to occur (or be given effect) immediately prior to
the closing of such Sale of the Company.

 

 3 

 

 

(ii) Maker shall give Holder written notice of any Sale of the Company at least
ten (10) days prior to the anticipated closing date thereof, and Holder shall
give Maker written notice of their election in accordance with the foregoing at
least five (5) days prior to such anticipated closing date. Holder acknowledges
and agrees that the conversion of the Notes in connection with a Sale of the
Company may be conditioned upon Holder’s execution of certain agreements and
consents in the form agreed to by Maker and the acquiring party in the Sale of
the Company including, without limitation, representations, warranties, escrows
and indemnifications, if any, relating to the Conversion Shares issued upon
conversion of the Notes.

 

(c) Optional Conversion. If a Qualified Financing Closing does not take place on
or prior to the Maturity Date, at any time on or after the Maturity Date, at the
election of the Lead Purchaser, this Note together with all other Notes shall be
converted into the number of shares of Series D Preferred Stock of the Company
as is equal to the quotient obtained by dividing the outstanding Principal
Balance and unpaid interest on this Note as of the date of conversion by the
product of (x) 50 and (y) the quotient obtained by dividing (A) $3,000,000 by
(B) the number of Fully-Diluted Shares outstanding immediately prior to the date
of such conversion (subject to adjustments for stock dividends, splits,
combinations and similar events).

 

(d) Conversion Procedure. Upon the conversion of this Note, the Principal
Balance, together with any accrued and unpaid interest thereon, shall be
converted into Conversion Shares, shares of Common Stock or shares of Series D
Preferred Stock, as applicable, in each case held by the Holder. The Company
will not be required to issue or deliver the Conversion Shares, shares of Common
Stock or shares of Series D Preferred Stock, as applicable, until the Holder has
surrendered this Note to the Company (or provided an instrument of cancellation
or affidavit of lost note). Upon a conversion under Section 8(a) or 8(c), Maker
shall, within five (5) Business Days after such delivery, or such agreement and
indemnification, issue and deliver certificates representing the number of fully
paid and non-assessable shares of the New Securities, shares of Common Stock or
Series D Preferred Stock, as applicable, into which the Note converts in
accordance with the agreed conversion terms (bearing such legends as are
required by the Purchase Agreement). Maker shall take all action to designate
and authorize a sufficient number of shares of stock to be issued upon
conversion to the New Securities, shares of Common Stock or Series D Preferred
Stock, as applicable, following a conversion pursuant to this Section 8.

 

(e) Joinder to Investment Documents. If this Note is converted into any shares
of equity securities, Maker will prepare any joinder or amendment to any
applicable Existing Investment Documents as necessary or appropriate to
expressly include Holder and its shares of equity securities received upon such
conversion as an investor under such document(s) (with such adjustments and
limitations as may apply for such equity securities of that type and due to the
amount of Holder’s stock ownership), and Holder and Maker will execute same.

 

(f) Effect of Conversion. Upon conversion of this Note in full, Maker shall be
forever released from all its obligations and liabilities under this Note and
the Note shall be deemed to be cancelled as of such time and any collateral of
the Company pledged under the Security Agreement shall be released.

 

9. Pari Passu Notes. Holder acknowledges and agrees that the payment of all or
any portion of the outstanding Principal Balance of this Note and all interest
hereon shall be pari passu in right of payment and in all other respects to the
other convertible promissory note(s) issued pursuant to the Purchase Agreement
or pursuant to the terms of such notes. Maker shall make any payments under this
Note and such other notes pro rata among the Holders of such notes based on the
respective principal balances (together with any accrued and unpaid interest
thereon) outstanding under them at the time of payment.

 

 4 

 

 

10. Successors and Assigns. Subject to the restrictions on transfer described in
Sections 12 and 13 below, the rights and obligations of Maker and Holder shall
be binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the parties.

 

11. Waiver and Amendment. Any term, covenant, agreement or condition of this
Note may be amended, and compliance therewith may be waived (either generally or
in a particular circumstance and either retroactively or prospectively), in the
manner specified in Section 8.12 of the Purchase Agreement. Any amendment or
waiver in accordance with this Section 11 will be binding upon each of Maker,
Holder, and any subsequent holder of this Note.

 

12. Transfer of this Note by Holder. Holder may not assign, pledge, or otherwise
transfer this Note without the prior written consent of Maker and the Lead
Purchaser, except that Holder may assign this Note and its rights hereunder to
any Affiliate of Holder; provided that Maker is given written notice at the time
of such assignment stating the name and address of the assignee and such
assignee agrees in writing to be bound by the terms of this Note, the Purchase
Agreement and the other Transaction Documents. Subject to the foregoing, this
Note may be transferred only upon compliance with the securities law
restrictions set forth in this Note, the Purchase Agreement and the other
Transaction Documents, the surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to Maker and its counsel. Thereupon, a new note
for the same Principal Balance and interest will be issued to, and registered in
the name of, the assignee. Interest and Principal Balance amounts are payable
only to the registered holder of this Note.

 

13. Assignment by Maker. Neither this Note nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by Maker without the prior written consent of Holder.

 

14. Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be made and effective as
set forth in the Purchase Agreement.

 

15. Payment. All payments of Principal Balance, interest and any other amounts
(other than by conversion) shall be made in lawful money of the United States of
America and in immediately available funds at such place as Holder may from time
to time designate in writing to Maker. Payment shall be credited first to Holder
expenses, second to accrued interest then due and payable, if any, and then the
remainder applied to the Principal Balance. All payments by the Maker under this
Note shall be made without set-off or counterclaim and be free and clear and
without any deduction or withholding for any taxes or fees of any nature
whatsoever, unless the obligation to make such deduction or withholding is
imposed by law. The Maker shall pay and save Holder harmless from all
liabilities with respect to or resulting from any delay or omission to make any
such deduction or withholding required by law.

 

16. Usury; Default Interest. During any period in which an Event of Default has
occurred and is continuing, the Maker shall pay interest on the unpaid Principal
Balance of this Note at a rate per annum equal to the rate otherwise applicable
hereunder plus 6%. In the event any interest is paid on this Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of Principal Balance and applied against the Principal
Balance of this Note.

 

17. Coordinated Action. Holder may not institute any action to collect this Note
or any other action with respect to this Note or the obligations hereunder
without the prior written consent of the Lead Purchaser, as Agent for all
Holders. In connection therewith, the provisions of Section 7 of the Purchase
Agreement will apply, mutatis mutandis, with respect to any action taken by the
Agent on behalf of all Holders. The Lead Purchaser, or any successor Agent,
shall be an express third party beneficiary of the provisions of this Section
17.

 

 5 

 

 

18. Prevailing Party. In any action at law or in equity to enforce or construe
any provisions or rights under this Note, the non-prevailing party to such
litigation, as determined by a court pursuant to a final order, judgment or
decree, shall pay to the prevailing party all costs, expenses and reasonable
attorneys’ fees incurred by such prevailing party (including, without
limitation, such costs, expenses and fees on any appeal), which costs, expenses
and attorneys’ fees shall be included as part of any order, judgment or decree.

 

19. Loss of Note. Upon receipt by Maker of evidence satisfactory to it of the
loss, theft, destruction or mutilation of this Note or any Note exchanged for
it, and indemnity satisfactory to the Maker (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), Maker will (at Holder’s expense) make and deliver in lieu of such
Note a new Note of like tenor.

 

20. Saturdays, Sundays, Holidays. If any date that may at any time be specified
in this Note as a date for the making of any payment of principal or interest
under this Note shall fall on Saturday, Sunday or legal holiday in the State of
Florida, then the date for the making of that payment shall be the next
subsequent day which is not a Saturday, Sunday, or legal holiday.

 

21. Governing Law; Jurisdiction and Venue. The provisions of Sections 8.4 and
8.5 of the Purchase Agreement will apply, mutatis mutandis, with respect to any
dispute arising out of this Note.

 

22. Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE.

 

23. No Rights as a Stockholder. Nothing contained in this Note shall be
construed as conferring upon Holder, prior to the conversion of this Note, any
rights of a shareholder of Maker, including the right to vote or to receive
dividends, solely as it relates to this Note.

 

24. Time is of the Essence. Time is of the essence with respect to the payment
and performance of the obligations of this Note.

 

25. Acceptance of Note. By acceptance of this Note, the Holder accepts and
agrees to be bound by all of the terms and provisions set forth herein.

 

26. Documentary Stamp Taxes. MAKER SHALL BE LIABLE FOR DOCUMENTARY STAMP TAXES
AND ANY PENALTIES AND INTEREST ASSOCIATED WITH THAT TAX PAYABLE WITH RESPECT TO
THIS NOTE, AND ANY SUBSEQUENT RENEWALS, MODIFICATIONS OR AMENDMENTS OF THIS
NOTE.

 

[Signature page follows]

 

 6 

 

 

IN WITNESS WHEREOF, Maker has caused this Note to be issued as of the date first
written above.

 

 

H-CYTE, INC.,

a Nevada corporation

      By:     Name: William E. Horne   Title: Chief Executive Officer

 

Form of Secured Convertible Promissory Note Payable to [PURCHASER]

 

   

